Per Curt am:
• It was held in Saylor v. Bushong, 100 Pa. 23, that the holder of a check cannot maintain an action thereon in his own name against the drawees, though they have sufficient funds of the drawer, if they refuse to accept it. . This is familar law. It is claimed, however, that the case in hand does not come within this rule, for the reason that the check or order in controversy was for the entire balance due McCartney by the Dollar Savings Bank, upon which it was drawn, and that said order was an equitable assignment of the fund. If we treat it as an equitable assignment, it is clear that Maginn could not sue thereon in his own name. But there is a more serious difficulty in the way. The act of May 10,1881, P. L. 17, provides “ that no person within this state shall be charged, as an acceptor on a bill of exchange, draft, or order drawn for the payment of money, exceeding twenty dollars, unless his acceptance shall be in writing, signed by himself, or his lawful agent.” The paper upon which this suit is brought is a draft or order for the payment of money exceeding twenty dollars, and there is no evidence that the bank on which it was drawn accepted it in writing. The act is plain in its terms, and is a flat bar to a recovery in this action.
Judgment affirmed.